116 Ga. App. 197 (1967)
156 S.E.2d 655
OLSON
v.
AUSTIN ENTERPRISES, INC.
42938.
Court of Appeals of Georgia.
Submitted July 6, 1967.
Decided July 14, 1967.
Charles D. Wheeler, for appellant.
Noah J. Stone, Hugh D. Stone, for appellee.
FELTON, Chief Judge.
The appellee filed a motion to dismiss this appeal. It is stated in the notice that the appeal is "from the verdict and judgment dated February 15, 1967," as well as from various nonappealable rulings and instructions to the jury. The verdict was dated February 15, 1967, but the judgment thereon was dated February 17, 1967. There is no judgment, ruling or order in the record which is shown to have been entered on February 15, 1967.
Based solely on the cases of Walker v. Walker, 222 Ga. 521 (150 SE2d 635) and Bowers v. Gill, 222 Ga. 529 (150 SE2d 653), the records in which show final judgments, we are constrained to hold that the notice of appeal in this case does not set forth a "judgment, ruling or order entitling the appellant to take an appeal," as required by the Appellate Practice Act of 1965. Ga. L. 1965, pp. 18, 20, as amended (Code Ann. § 6-802). Nor can there be an appeal from a verdict. Interstate Fire Ins. Co. v. Chattam, 222 Ga. 436 *198 (150 SE2d 618). Therefore, the appellee's motion to dismiss must be and is sustained and the appeal is
Dismissed. Hall and Eberhardt, JJ., concur.